Allen, J.
delivered the opinion of the court:
After stating the case, he proceeded:
We do not perceive any valid objection to the decision of the County court rejecting the evidence. If John Catlett senior had been the administrator of Joseph Catlett, and instead of paying the debts and legacies due from that estate, had wasted the assets, it would have been a debt from his estate of the highest dignity. But no foundation was laid for the introduction of parol proof of the facts relied on. The will of Joseph Catlett, or an official copy of it, would have been the best evidence that such a legacy had been bequeathed to John A. Catlett. And the order of court granting letters of administration upon the estate of Joseph Catlett to John Catlett senior, should-have been produced to show1 his qualification. If the facts existed they could readily have been established by copies from the record; and the secondary evidence *479was properly rejected by the County court. We are therefore of opinion that the judgment of the Superior court reversing the judgment of the County court was erroneous. It is therefore considered that the same be reversed with costs. And this court proceeding, &c., it seems to the court here that there was no error in the judgment of the County court; it is therefore considered that the same be affirmed.
Judgment reversed.